Peters, J.
(dissenting). While we agree with the majority’s outright rejection of the continuing violation doctrine as a means to revive the Statute of Limitations each time that the original report was accessed by a user, we find this record raises an issue of fact as to whether a modification to the State’s website from which this report could be accessed would constitute a republication which could prevent the dismissal of this action on timeliness grounds.
The affidavit of Thomas Ruller, an associate programmer analyst with the Education Department, revealed that he placed the subject report on the Internet on December 16, 1996, and provided an executive summary of such report making links thereto in both ASCII and Microsoft Word for Windows. In response thereto, claimant’s counsel asserted that due to the limiting nature of the question posed by the Court of Claims, further information should be acquired from Ruller concerning the “history of modifications to the State’s internet site since the report first appeared.” Claimant’s counsel further contended, pointing to record evidence, that it was the manipulation of the State’s Internet site since December 16, 1996 that was relevant at this juncture.*
While the majority seeks to dismiss this action, in its entirety, due to claimant’s failure “to set forth evidence in admissible form sufficient to oppose the motion, or to establish by affidavit ‘that facts essential to justify opposition may exist but cannot then be stated’ (CPLR 3212 [f]),” we believe that, with the Court of Claims itself discerning a viable issue after full submission as to when this action should be deemed to have been commenced, claimant’s response to Ruller’s affidavit most certainly raised a question of fact. Despite claimant’s lack of a formal response to the informally submitted affidavit of Ruller, *775claimant used the record to confirm that there was a publication of the subject report on the Internet both on December 16, 1996 and December 9, 1997, along with modifications to the State’s website from which this report could be accessed.
The majority prematurely seizes upon the single publication rule to conclude this matter. Such rule has been found not to apply to the marketing of a paperback edition of a hardcover’s text where changes were made in terms of, inter alia, the cover, the publisher’s name, and both the title and copyright pages wherein the date of publication and its identifying numbers, including the one assigned by the Library of Congress, were altered (see, Rinaldi v Viking Penguin, 52 NY2d 422, 432-435). Hence, without further information resolving the issue raised by the Court of Claims, sua sponte, after full submission, we believe that it remains unresolved whether modifications to the State’s website linking to this report could support a finding, after trial, that there was “ ‘a deliberate decision to republish or [that there was] active participation in implementing the republication, [which] resurrects the liability otherwise laid to rest by the [S]tatute of [L] imitations’ ” (Bankers Trust Co. v Weinick, Sanders & Co., 1993 WL 478124, *6, 1993 US Dist LEXIS 16076, *17 [US Dist Ct, SD NY, Nov. 12, 1993, Dolinger, J.], quoting Davis v Costa-Gavras, 580 F Supp 1082, 1094; see, Ferber v Citicorp Mtge., US Dist Ct, SD NY, Feb. 6, 1996, Schwartz, J.).
In light of the informal manner in which the Court of Claims, after full submission, initiated its inquiry, we cannot condone an award of summary judgment at this juncture simply because claimant failed to set forth these very same facts in a more formal manner. For these reasons, the order should be reversed.
Lahtinen, J., concurs. Ordered that the order is affirmed, without costs.

 Claimant’s record evidence consisted of a portion of the deposition testimony of Randy Fine of the Office of the State Inspector General which referenced documents previously submitted to the Court of Claims.